PeR CüRiam.
Defendant assigns in the main two groups of exceptions: (1) As to denial of bis motion to nonsuit; and (2) failure of the court to charge the jury in conformity to provisions of G.S. 1-180. Considering these, the evidence offered -by the State is abundantly sufficient to carry the case to the jury and to support the verdict and judgment rendered. And when the charge given by the court to the jury is read contexually, no prejudicial error appears. Indeed, no reason for disturbing the verdict and judgment is made to appear in the record and ease on appeal.
No error.